     Case 4:19-cv-00094-RH-GRJ Document 134 Filed 03/03/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

WILLIAM DEMLER, individually, and
on behalf of all others similarly situated,

      Plaintiff,

v.                                            CASE NO. 4:19-cv-00094-RH/GRJ

MARK S. INCH, in his official capacity
as Secretary of the Florida Department
of Corrections,

Defendant.
________________________________/

                   DEFENDANT INCH’S NOTICE OF FILING

      Defendant MARK S. INCH, through undersigned counsel, pursuant to

Local Rule 26.1(A)(2) notices the filing of the Affidavit of John G. Bryant, III,

dated February 28, 2020, attached hereto.

                                         Respectfully submitted,

                                         ASHLEY MOODY
                                         ATTORNEY GENERAL
                                         /s/ Miguel A. Olivella, Jr.
                                         MIGUEL A. OLIVELLA, JR.
                                         Senior Assistant Attorney General
                                         Fla. Bar No. 253723
                                         Office of the Attorney General
                                         Complex Civil Litigation Division
                                         The Capitol - PL 01
                                         Tallahassee, FL 32399-1050

                                        1
    Case 4:19-cv-00094-RH-GRJ Document 134 Filed 03/03/20 Page 2 of 2




                                    (850) 414-3817
                                    Miguel.Olivella@myfloridalegal.com
                                    Attorney for Defendant Mark S. Inch



                      CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and correct copy of the foregoing was

filed electronically with the court using CM/ECF on this 3rd day of March,

2020.

                                    /s/ Miguel A. Olivella, Jr.
                                    MIGUEL A. OLIVELLA, JR.




                                   2
